Exhibit 10.5

 

AMENDMENT NO. 2 TO
PURCHASE AND SALE AGREEMENT

 

This AMENDMENT NO. 2 TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated
February 22, 2008, is by and among Boise Cascade, L.L.C., a Delaware limited
liability company (“Seller”), Boise Paper Holdings, L.L.C., a Delaware limited
liability company (the “Company”), Boise Packaging & Newsprint, L.L.C., a
Delaware limited liability company (“Boise P&N”), Boise White Paper, L.L.C., a
Delaware limited liability company (“Boise White Paper”), Boise Cascade
Transportation Holdings Corp., a Delaware corporation (“Boise Transportation”),
Aldabra 2 Acquisition Corp., a Delaware corporation (“Buyer”), and Aldabra Sub
LLC, a Delaware limited liability company and a wholly owned subsidiary of Buyer
(“Buyer Sub”), and amends that certain Purchase and Sale Agreement, dated
September 7, 2007 (and as amended on or about October 18, 2007 by that certain
Amendment No. 1 to Purchase and Sale Agreement, and as may be further amended,
modified and/or supplemented from time to time, the “Purchase Agreement”), by
and among Seller, the Company, Boise P&N, Boise White Paper, Boise
Transportation, Buyer and Buyer Sub.  Any capitalized term used in this
Amendment which is not otherwise defined herein shall have the meaning assigned
to such term in the Purchase Agreement.

 

WHEREAS, each of the undersigned parties wish to amend the Purchase Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree to amend the Purchase Agreement as follows:

 

1.             Amendment to First Sentence of Section 8I(iii).  The first
sentence of Section 8I(iii) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Buyer and Seller shall allocate the Estimated Closing Purchase Price in
accordance with Section 1060 of the Code among the assets of Paper Group
(including the capital stock and other equity interests of the members of the
Paper Group and their respective Subsidiaries) based on an allocation delivered
by Seller to Buyer as soon as practicable after the Closing (but not later than
90 days thereafter) and reasonably agreed upon by Buyer (the “Allocation”).”

 

2.             Acceptable Note Modifications.

 


(A)   THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT, AS AN ACCOMMODATION TO
BUYER AND BUYER SUB AND IN ORDER TO FACILITATE THEIR OBTAINING OF THE DEBT
FINANCING, SELLER HAS AGREED TO ACCEPT A FORM OF ACCEPTABLE NOTE (THE FINAL FORM
OF WHICH IS ATTACHED HERETO AS EXHIBIT 1 TO THIS AMENDMENT) WHICH CONTAINS TERMS
WHICH ARE LESS FAVORABLE TO SELLER THAN THOSE CONTEMPLATED BY SECTION 1F(II). 
IN ADDITION, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE FINAL FORM OF THE
GUARANTY (AS SUCH TERM IS DEFINED IN THE ACCEPTABLE NOTE ATTACHED HERETO AS
EXHIBIT 1) IS ATTACHED HERETO AS EXHIBIT 2.


 


(B)   IN PARTIAL CONSIDERATION OF THE ACCOMMODATIONS BY SELLER DESCRIBED IN
SECTION 2(A) HEREOF, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE LAST
SENTENCE OF SECTION 1E(IV) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH
THE FOLLOWING:


 

“If the Estimated Closing Purchase Price is greater than the Closing Purchase
Price as finally determined under this Section 1E (such excess, the “Excess
Amount”), the parties hereto acknowledge and agree that Seller’s obligation to
pay the Excess Amount to Buyer shall be satisfied by reducing (without
duplication) in accordance with the terms of the Acceptable Notes the aggregate
unpaid principal amount of the Acceptable Notes by an

 

1

--------------------------------------------------------------------------------


 

aggregate amount equal to the Excess Amount (with such reduction to be deemed
effective (as further described in the Acceptable Notes) as of the fifth (5th)
Business Day after the Closing Purchase Price becomes final and binding on the
parties hereto), and, in connection therewith, the payment of all accrued and
unpaid interest since the Closing Date on such unpaid principal amount of the
Acceptable Notes so reduced shall be waived; provided that, in the event such
reduction in aggregate principal amount of the Acceptable Notes is less (in the
aggregate) than the Excess Amount, then the amount by which the Excess Amount
exceeds such aggregate reduction in principal amount (such excess amount, the
“Residual Excess Amount”) shall be satisfied by Seller causing to be delivered
to Buyer for cancellation certificates for a number of shares of Buyer Common
Stock which, when multiplied by the Average Trading Price, equals the Residual
Excess Amount.  In the event that any certificates representing shares of Buyer
Common Stock delivered to Buyer pursuant to the proviso of the preceding
sentence represent shares of Buyer Common Stock in excess of the number of
shares to be surrendered for cancellation as payment in respect of the Residual
Excess Amount pursuant to the preceding sentence, then as soon as possible (but
in any event within two days) after such certificates are surrendered to Buyer
for partial cancellation, Buyer shall issue and deliver to Seller or its
designee(s) (as directed by Seller) a new certificate or new certificates
representing such excess number of shares of Buyer Common Stock which were
represented by the certificates surrendered to Buyer in connection with such
payment but which were not being surrendered for payment.”

 

3.             Estimated Buyer Closing Net Working Capital.  For purposes of the
Purchase Agreement and based solely on Buyer’s estimate of Buyer Closing Net
Working Capital, the parties agree that “Estimated Buyer Closing Net Working
Capital” shall be $389,330,670.67.

 

4.             Estimated Company Closing Net Working Capital. For purposes of
the Purchase Agreement and based solely on Seller’s estimate of Company Closing
Net Working Capital, the parties agree that “Estimated Company Closing Net
Working Capital” shall be $329,000,000.

 

5.             Aldabra Holding Sub LLC.  The parties hereto acknowledge and
agree that Buyer, in order to facilitate the Debt Financing, has formed, as a
wholly-owned Subsidiary of Buyer, Aldabra Holding Sub LLC, a Delaware limited
liability company (“Aldabra Holding Sub”), and transferred to Aldabra Holding
Sub, 100% of the Buyer Sub Common Units, resulting in Buyer Sub becoming a
wholly-owned Subsidiary of Aldabra Holding Sub.

 

6.             Section 8J(ii) of the Seller Disclosure Letter.  The parties
hereto acknowledge and agree that Schedule 8J(ii) attached to this Amendment
shall be substituted for Section 8J(ii) of the Seller Disclosure Letter.

 

7.             Acknowledgement re Benefit Plan Assumption.  Without limiting
Buyer’s obligations under Section 8J of the Purchase Agreement, the parties
hereto acknowledge that, in lieu of directly adopting and/or assuming certain
welfare and retirement plans in accordance with the terms of Section 8J of the
Purchase Agreement, Buyer may cause the Company at the Closing to adopt and/or
assume any such plans which would otherwise be required to be adopted and/or
assumed by Buyer pursuant to Section 8J of the Purchase Agreement.

 

8.             No Other Amendments.  Except as otherwise provided herein, the
terms and conditions of the Purchase Agreement shall remain unchanged and the
Purchase Agreement shall be construed in a manner consistent with this
Amendment.

 

2

--------------------------------------------------------------------------------


 

9.             Miscellaneous; Counterparts; Effectiveness.  Section and other
headings are for reference purposes only and shall not affect the interpretation
or construction of this Amendment.  This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile transmission or electronic pdf shall be effective as
delivery of a manually executed counterpart of this Amendment.  This Amendment
is governed by the laws of the State of Delaware.  The provisions of this
Amendment may not be amended without the prior written consent of each of Seller
and Buyer.  This Amendment is binding on and shall inure to the benefit of the
parties hereto and their successors and permitted assigns.

 

*                              *                             
*                              *                              *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Purchase and Sale Agreement to be executed by their respective officers hereunto
duly authorized as of the day and year first written above.

 

 

 

BOISE CASCADE, L.L.C.

 

 

 

 

 

By:

 /s/ Karen E. Gowland

 

 

 

 

Its:

Vice President

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.

 

 

 

 

 

By:

 /s/ Karen E. Gowland

 

 

 

 

Its:

Vice President

 

 

 

 

 

BOISE WHITE PAPER, L.L.C.

 

 

 

 

 

By:

 /s/ Karen E. Gowland

 

 

 

 

Its:

Vice President

 

 

 

 

 

BOISE PACKAGING & NEWSPRINT, L.L.C.

 

 

 

 

 

By:

 /s/ Karen E. Gowland

 

 

 

 

Its:

Vice President

 

 

 

 

 

BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

 

 

 

 

 

By:

 /s/ Karen E. Gowland

 

 

 

 

Its:

Vice President

 

4

--------------------------------------------------------------------------------


 

 

ALDABRA 2 ACQUISITION CORP.

 

 

 

 

 

By:

 /s/ Jason G. Weiss

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

 

ALDABRA SUB LLC

 

 

 

By:

Aldabra Holding Sub LLC, its sole member

 

 

 

 

 

By:

 /s/ Jason G. Weiss

 

 

 

 

Its:

Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------


Exhibit 1

 

 

Incorporated by reference to Exhibit 10.1 filed herewith.

 

6

--------------------------------------------------------------------------------


Exhibit 2

 

 

Incorporated by reference to Exhibit 10.9 filed herewith.

 

7

--------------------------------------------------------------------------------


 

Schedule 8J(ii)

 

Certain Excluded Employees

(from definition of Business Employee)

                                                                                                                                               
8J(ii)

 

 

 

 

 

Corporate Employees to Stay with WoodCo

 

 

First

 

Last

 

 

 

Reporting to Organization

 

 

Name

 

Name

 

Dept

 

Corporate

 

Wood

 

BMD

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Tom

 

Martin

 

Audit

 

X

 

 

 

 

2

 

Kari

 

Schweitzer

 

Audit

 

X

 

 

 

 

3

 

Casey

 

Prange

 

Audit

 

X

 

 

 

 

4

 

Gae

 

Burton

 

Corporate

 

X

 

 

 

 

5

 

Tom

 

Stephens

 

Corporate

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Tom

 

Carlile

 

Finance

 

X

 

 

 

 

2

 

Sheila

 

Frederickson

 

Finance

 

X

 

 

 

 

3

 

Kelly

 

Hibbs

 

Finance

 

X

 

 

 

 

4

 

Bernadette

 

Madarieta

 

Finance

 

X

 

 

 

 

5

 

Adele

 

Pepple

 

Finance

 

X

 

 

 

 

6

 

Jo

 

Ramoin

 

Finance

 

X

 

 

 

 

7

 

Wayne

 

Rancourt

 

Finance

 

X

 

 

 

 

8

 

Cherie

 

Anderson

 

Legal

 

X

 

 

 

 

9

 

Dave

 

Gadda

 

Legal

 

X

 

 

 

 

10

 

Kathy

 

Miller

 

Legal

 

X

 

 

 

 

11

 

Joe

 

Munson

 

Legal

 

X

 

 

 

 

12

 

Terri

 

Olson

 

Legal

 

X

 

 

 

 

13

 

Russell

 

Strader

 

Legal

 

X

 

 

 

 

14

 

Fran

 

Voulelis

 

Legal

 

X

 

 

 

 

15

 

Jill

 

Twedt

 

Legal

 

X

 

 

 

 

16

 

John

 

Sahlberg

 

HR

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Mary Lou

 

Basler

 

IT

 

 

 

X

 

 

2

 

Colby

 

Brown

 

IT

 

 

 

X

 

 

3

 

Darren

 

Clark

 

IT

 

 

 

X

 

 

4

 

Cindy

 

Cook

 

IT

 

 

 

X

 

 

5

 

Todd

 

Cutler

 

IT

 

 

 

X

 

 

6

 

Ken

 

Fawcett

 

IT

 

 

 

 

 

X

7

 

Carolyn

 

Flynn

 

IT

 

 

 

X

 

 

8

 

Patricia

 

Goodell

 

IT

 

 

 

X

 

 

9

 

Randy

 

Hall

 

IT

 

 

 

X

 

 

10

 

Kevin

 

Harvey

 

IT

 

 

 

X

 

 

11

 

Steve

 

Hulme

 

IT

 

 

 

 

 

X

12

 

Derek

 

Hysell

 

IT

 

 

 

 

 

X

13

 

Bill

 

Kerr

 

IT

 

 

 

X

 

 

14

 

Christine

 

Montgomery

 

IT

 

 

 

X

 

 

15

 

Rick

 

Mortensen

 

IT

 

 

 

 

 

X

16

 

Dan

 

Oliver

 

IT

 

 

 

X

 

 

17

 

Jim

 

Pickett

 

IT

 

 

 

X

 

 

18

 

Jerry

 

Poyser

 

IT

 

 

 

 

 

X

19

 

Wayne

 

Spjute

 

IT

 

 

 

X

 

 

20

 

Chuck

 

Bromley

 

Trans

 

 

 

 

 

X

21

 

Ernie

 

Dunlap

 

Trans

 

X

 

 

 

 

22

 

Bob

 

Powell

 

Trans

 

X

 

 

 

 

23

 

Vickie

 

Miller

 

Trans

 

X

 

 

 

 

24

 

Jeff

 

Jacobs

 

Trans

 

X

 

 

 

 

25

 

Barry

 

Zamzow

 

Procurement

 

X

 

 

 

 

26

 

Jeff

 

Nice

 

LG Fiber Buyer

 

X

 

 

 

 

 

 

8

--------------------------------------------------------------------------------